DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the Applicant’s amendment filed September 17, 2021.

Specification
The objection to the abstract of the disclosure has been withdrawn due to the amendment filed.

The objection to the title of the invention has been withdrawn due to the amendment filed.

Claim Objections
The objection to claim 1 has been withdrawn due to the amendment filed.

Allowable Subject Matter
Claims 1-11 are allowed.

The prior art of record does not disclose, make obvious, or otherwise suggest the structure of the applicant's together with the other limitations of the claims, such as the configuration of elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following patents are cited to further show the state of the art with respect to display devices:
Kim et al. (US 9,935,281 B2)		Namkung et al. (US 9,991,467 B2)
Nishimura (US 2021/0265581 A1)	Ryu (US 2021/0132726 A1)
Seong et al. (US 10,319,939 B2)		Son et al. (US 2019/0341443 A1)
Yamazaki (US 11,086,364 B2).

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to IDA M SOWARD whose telephone number is (571)272-1845.  The examiner can normally be reached on Monday through Thursday, 7am to 5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A. Feeney can be reached on 571-570-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




IMS
October 14, 2021
/IDA M SOWARD/Primary Examiner, Art Unit 2822